EXHIBIT 10.5

Summary of Annual Bonus Program For Fiscal Year 2009

Our annual executive bonus program provides cash compensation based on achieving
personal, business unit, and corporate financial goals. An executive’s
individual bonus program is determined based on position, title,
responsibilities, and total target cash compensation, and is subject to change
from year to year.

Target Bonus

Target bonuses ranges from 40% to 100% of base salary depending upon position.

 

Position

   Target Award
% of base  

CEO

   100 % 

Senior VP

   50 to 60 % 

Corporate VP

   40 to 50 % 

Bonus Components

Bonus opportunities are comprised of two components:

 

  •  

Individual (Management-by-Results—MBR) performance; and

 

  •  

Corporate or Business Unit Financial performance.

The target bonus % combines both MBR Bonus and Corporate or Business Unit
Financial Bonus and is weighted according to position. Financial based goals are
established as part of the annual operating budget at the start of the fiscal
year.

 

     Weightings %

Position

   Corporate or Business
Unit Financial
Performance    Individual (MBR)
Performance

Chief Executive Officer

   75    25

Senior Vice President

   75    25

Vice President

   75    25

Over-Achievement Awards

Over-achievement awards are a percentage of the over-achievement pool for the
fiscal year. The size of the over-achievement pool is based on a formula and is
determined based on a % of the amount, if any, by which actual operating income
exceeds budgeted operating income for the fiscal year.

 

1